Filed 5/20/22 P. v. Penaloza CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                        G060553

           v.                                                          (Super. Ct. No. 17NF1844)

 JOSE MANUEL PENALOZA,                                                 OPINION

      Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Lance
Jensen, Judge. Affirmed in part, reversed in part, and remanded for resentencing.
                    Robert F. Somers, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Charles C. Ragland, Acting Chief Assistant Attorney General, Melissa Mandel
and Kathryn Kirschbaum, Deputy Attorneys General, for Plaintiff and Respondent.
                                               INTRODUCTION
                  Jose Manuel Penaloza appeals from the sentence imposed after his
                                                                                1
conviction under Penal Code sections 261.5, 288a, and 288. He asserts that newly
amended section 1170 applies to him, and his judgment was not final when the
amendment went into effect. In addition, a new amendment to section 654 could have an
ameliorative effect on his sentence. Accordingly, his sentence should be vacated and
remanded for resentencing under the new laws. The Attorney General agrees, and we
concur and return the matter to the trial court for resentencing.
                                                       FACTS
                  On May 21, 2021, Penaloza, age 36, was convicted of unlawful sexual
intercourse (§ 261.5, subd. (d)), oral copulation with a minor under 16 (§ 288a, subd.
(b)(2)), and lewd act upon a child (§ 288, subd. (c)(1)). He’d had sex with a 15-year-old
girl. Penaloza was sentenced to three years (the middle term) on count 3, the unlawful
sexual intercourse count, and two years on the other two counts, concurrent with the third
count.
                                                  DISCUSSION
                  Penaloza makes two arguments on appeal. First, newly effective section
1170, subdivision (b)(6)(A), applies to him, and, second, his sentence under count 1
should have been stayed so that he could benefit from the amendment to section 654,
subdivision (a).
                  Section 1170, subdivision (b)(6)(A), became effective on January 1, 2022.
The new subdivision provides, “Notwithstanding paragraph (1),[2] and unless the court
finds that the aggravating circumstances outweigh the mitigating circumstances that
imposition of the lower term would be contrary to the interests of justice, the court shall

         1         All further statutory references are to the Penal Code.
         2         Paragraph (1) provides, “When a judgment of imprisonment is to be imposed and the statute
specifies three possible terms, the court shall, in its sound discretion, order imposition of a sentence not to exceed
the middle term, except as otherwise provided in paragraph (2).”


                                                            2
order imposition of the lower term if any of the following was a contributing factor in the
commission of the offense: [¶] (A) The person has experienced psychological, physical,
or childhood trauma, including, but not limited to, abuse, neglect, exploitation, or sexual
violence.”
              Penaloza contends that the subdivision applies to him, that he was suffering
from various traumas when he committed the offenses. The Attorney General agrees that
there may have been some evidence of applicable trauma, but because Penaloza’s
sentencing preceded the effective date of the amendment, this evidence was not
considered. “As such, remand is necessary to permit [Penaloza] to make a record of prior
trauma that he believes was a contributing factor in the commission of these offenses.”
              As of January 1, 2022, section 654, subdivision (a), provided, “An act or
omission that is punishable in different ways by different provisions of law may be
punished under either of such provisions, but in no case shall the act or omission be
punished under more than one provision. An acquittal or conviction and sentence under
any one bars a prosecution for the same act or omission under any other.” (Italics added.)
The amendment substituted “may be punished under either such provisions” for “shall be
punished under the provision that provides for the longest potential term of
imprisonment.”
              Now that the court is no longer required to impose the longest potential
term of imprisonment, Pedroza argues, it could rearrange his sentencing so that it was
reduced by a year. Because the matter is being returned to the trial court for
reconsideration of Pedroza’s sentence under section 1170, the Attorney General does not
oppose revisiting the application of the amendment to section 654 to Penaloza’s sentence
as well.




                                             3
              We agree that the trial court should reconsider the entirety of Pedroza’s
sentence under the new legislation. It should have maximum flexibility to consider all
the relevant factors when it determines the new sentence.
                                     DISPOSITION
              Appellant’s sentence is reversed, and the matter is remanded for
resentencing. In all other respects, the judgment is affirmed.




                                                 BEDSWORTH, ACTING P. J.

WE CONCUR:



MOORE, J.



MARKS, J.*




*Judge of the Orange County Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                             4